Title: To Benjamin Franklin from Dumas, 18 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


MonsieurAmst. 18e. Oct. 1779
Voici, dans la Gazette de Leide, le Mémoire de Sir Joseph. L’Avis de l’Amirauté là-dessus, dont nous sommes fort contents notre Ami & moi, est que l’on observera à l’égard de cette Escadre, le Reglement fait par cette Rep. en 1756 à l’égard des vaisseaux de guerre & armateurs de toutes les Puissances étrangeres. Cet avis a été fait commissorial, pour servir de base à la résolution qu’on prendra quant à la réponse à faire au Mémoire.
Il est bon cependant que cette Escadre reparte incessamment, pour plusieurs raisons. 1.° Il ne faut pas abuser de la bonne volonté des gens ici: ils l’ont montrée; cela suffit pour une premiere fois. 2. Les équipages, déjà foibles, s’affoibliront de plus en plus par la désertion entre autres. 3.° On ne voit pas de trop bon oeil en ce pays, tant de malades entassés, & la malpropreté qui regne sur ces vaisseaux; & l’on craint de là quelque infection. Cela me fait presser tant que je puis le radoub & l’approvisionnement, afin qu’ils puissent faire voile pour Dunkerke, où ils pourront se debarrasser de leurs malades et prisonniers, & prendre du monde fraix pour compléter leurs équipages. Je suis avec le plus respectueux attachement Monsieur Votre très-humble & très obéissant serviteur
Dumas
Passy à Son Exc. Mr. Franklin
 
Addressed: His Excellency / B. Franklin, Esqr. / Min. plenip. of the United / States &c. / Passy.
Notation: Dumas Octr. 18. 1779.
